Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 27,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00802-CV
                                   ____________

                         MAURICE SCHRUBEN, Appellant

                                           V.

                        MARY AGNES SCHRUBEN, Appellee


                       On Appeal from the 308th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-58104


                      MEMORANDUM OPINION

      This is an appeal from a final decree of divorce signed August 23, 2011. On
March 16, 2012, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.

      The motion is granted. Accordingly, the appeal is ordered dismissed.


                                     PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.